Title: To John Adams from John Trumbull, 15 July 1794
From: Trumbull, John
To: Adams, John



Sir
London July 15th. 1794.

I have the Honor to forward a packet which I presume is from your friend Mr. Brand Hollis: and also to add two or three the latest Newspapers.—
The Affairs of the Combin’d powers have very much chang’d their Aspect since the Opining of the Campaign within four or five weeks all Flanders, as far as Namur on one hand & Antwerp on the other is lost by them:—
The Austrian Troops are said to be exhausted with fighting. the English, Dutch & Hanoverians are not equal in Number to their Opponents: to whom great reinforcements are said to be now on the March:—so that considering that there are no verystrong positions in front of Breda on one hand or Maestricht on the other it is a prevailing opinion here that All Flanders is lost; & there are who trouble for the Fate of Holland.
The Effort of Poland has call’d off the Attention of the King of Prussia:—The Spaniard is thought to be negotiating for a separate peace.—& the Emperor is believ’d to be tir’d of ineffectual Efforts:—The Loan which He obtain’d here two Months since cannot be paid of course: it was taken by 50 Men at £50,000 each, & the security was the Revenues of Flanders:—while the fate of this part of his Dominions was doubtful no person would buy his Scrip:—now that this fate is decided in a way so destructive to him, no one will, & the original subscribers if the could (which I doubt) will not pay.
My Conjecture is that the war by Land is nearly at an End:—& that this Country will soon turn all Her attention to the Sea.
How our Affairs are to Issue is yet uncertain at Loyd’s Coffeehouse a Policy was offer’d on Saturday last to ensure Peace with America One Year:—Fifteen Guineas upon an Hundred pounds were offer’d, but nobody would write:—I will only say in the words of Scripture—Be ye also ready;—neither put your trust in Princes.
I congratulate you (on Newspaper Authority) on the Appointment of your Son in Holland, & hope we shall soon have the pleasure to see him.—
Mr. Freire whom you remember, sail’d a few days ago for New York as Minister from Portugal.
I beg to be remember’d to Mrs. Adams, / & am / with the highest Respect / Sir / Your Oblig’d & Humble servant / & friend

Jno. Trumbull